El Juez Asociado Se. Aldbey,
emitió la opinión del tribunal.
Sanders Philippi & Cía. fueron denunciados en 14 de fe-brero de 1920 por infracción de la sección 5a. de la Ley No. 24 de 23 de noviembre de 1917 por haber dejado 4e anotar en el libro de existencia y movimiento de café para la expor-tación las operaciones de exportación de café hechas du-rante algunos meses anteriores a la fecha de la denuncia. Dictada sentencia condenatoria interpusieran.. este recurso de apelación.
Esa ley tiene por objeto legalizar la procedencia del café que se exporte de esta Isla mediante el uso de ciertos sellos adheridos a los envases que contengan el café que se ha de exportar; y en ella se dispone que todas las personas com-prendidas en la ley llevarán un libro apropiado en el cual harán constar los mismos datos que se requieren para las solicitudes de sellos que han de hacerse al colector o sub-colector del municipio por el que haya de hacerse el embarque.
De los tres únicos motivos alegados por los apelantes para que revoquemos la sentencia contra la cual recurren es el primero que la corte inferior cometió error al declarar sin lugar la excepción perentoria que alegó contra la denun-cia, fundada en que no cumplía con los requisitos estableci-dos por los artículos 71, 72 y 73 del Código de Enjuiciamiento Criminal ni el inciso Io. del artículo 153 del Código Penal y porque imputa más de un delito, pero habiendo sido pre-sentada la excepción el mismo día del juicio no debemos con-siderarla según hemos resuelto en los casos de El Pueblo v. París, 25 D. P. R. 111; El Pueblo v. Rosaly, y El Pueblo v. González, 28 D. P. R. 475 y 786.
En el segundo motivo de error se quejan los apelantes de haber sido admitida indebidamente en el juicio una cer-tificación librada por el sub-colector de la Aduana de San Juan creditiva de que los apelantes hicieron embarques de *500café para Cuba y España en los meses de noviembre y diciembre de 1919, por entender que debió diclio funcionario presentarse en el juicio con sus libros. No era necesario esto y la certificación era admisible porque el artículo 69 de la Ley de Evidencia en su párrafo 9o. dispone que los docu-mentos de los departamentos del Gobierno de los Estados Unidos podrán probarse mediante el certificado del guar-dador legal de los mismos, y la aduana es uno de dichos de-partamentos.
El último motivo es por haber sido denegada la petición de los apelantes para que la corte inferior los absolviera por no haber presentado la acusación prueba suficiente para condenarlos.
Se probó en el juicio que los apelantes tienen el libro, or-denado por la sección 5 de dicha ley para anotar en él los embarques de café que hagan para el extranjero y que de-jaron de hacer en él las anotaciones de los embarques del café que en los meses de noviembre y diciembre de 1919 ex-portaron para Cuba y España por lo que no podemos de-clarar que no hubo prueba de la infracción de que se les acusó, sin que sea obstáculo para la condena el hecho de que otro agente de rentas internas que inspeccionó dicho libro dejara de notar las faltas de dichos asientos.
En cuanto a que la prueba demuestra que se trata de varias infracciones de la ley, si bien es cierto que se han probado dos faltas de anotación de embarques y que cada una es constitutiva de un delito, sin embargo no habiendo los acusados hecho objeción a la denuncia antes del juicio renunciaron a ella, 14 R. C. L., 203, y no pueden suscitar esta cuestión en apelación ni quejarse porque se les haya condenado y castigado como si fuera un solo delito el come-tido por ellos.
La sentencia apelada debe ser confirmada.

Confirmada la sentencia apelada.

*501Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro y HutcMson.
El Juez Asociado Sr. Wolf disintió.